Case 1:20-cv-14938-NLH-KMW Document 11 Filed 08/19/21 Page 1 of 1 PageID: 61




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

    TRUSTEES OF TEAMSTERS HEALTH
    & WELFARE FUND OF                    No. 1:20-cv-14938-NLH-KMW
    PHILADELPHIA & VICINITY,

                   Plaintiffs,
                                         ORDER
          v.

    MOULTON LADDER & SCAFFOLDING,
    LLC,

                   Defendant.


      For the reasons expressed in the Court's Opinion filed

today,

      IT IS on this 19th day of August, 2021

      ORDERED that Plaintiffs’ Motion for Default Judgment [ECF

No. 6] be, and the same hereby is, DENIED without prejudice.



                                           /s Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
